—Judgment, Supreme Court, New York County (Richard R Lowe, III, J.), rendered May 2, 1991, which convicted defendant, after jury trial, of burglary in the second degree and sentenced him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Contrary to defendant’s claim, the prosecution satisfied its burden, of going forward in the first instance to show the legality of the police conduct. Evidence adduced at the suppression hearing was that the complainant told the arresting officer that defendant had just burglarised Ms sister’s apartment and had stolen Ms sister’s property. Further, defendant entered the precinct while holding a VCR and a large plastic garbage bag containing other personal property, alleged by the complainant, also present, to be Ms sister’s. "Under these circumstances, it was ' "more probable than not” ’ that defendant had just committed a crime.” (People v Daye, 194 AD2d 339, 340, lv denied 82 NY2d 716.) In any event, no evidence was adduced suggesting that defendant was improperly detained on the street or illegally searched at the precinct. *142Concur—Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Tom, JJ.